743 N.W.2d 208 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lamar Quantrell ROBERTS, Defendant-Appellant.
Docket No. 130207. COA No. 252100.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the motion for reconsideration of this Court's November 2, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
*209 MARILYN J. KELLY, J., would grant the motion for reconsideration and, on reconsideration, would remand this case for correction of the judgment of sentence.